  Case 2:19-bk-50766          Doc 9 Filed 02/15/19 Entered 02/16/19 00:26:24                     Desc Imaged
                                   Certificate of Notice Page 1 of 2
Form a0trjud
(Rev. 7/16)

                                        United States Bankruptcy Court
                                           Southern District of Ohio
                                             170 North High Street
                                          Columbus, OH 43215−2414


In     Exceptional Innovation, Inc.                      Case No.: 2:19−bk−50766
Re:
               Debtor(s)                                 Chapter: 7
SSN/TAX ID:
       42−1623444                                        Judge: John E. Hoffman Jr.




                                 NOTICE OF REASSIGNMENT OF JUDGE


   Pursuant to Local Bankruptcy Rule 1015−2(d)(1), and with the concurrence of the judges, this case is reassigned
from the Honorable Charles M. Caldwell to the Honorable John E. Hoffman Jr. for all further proceedings.


Dated: February 13, 2019


                                                         Richard B. Jones
                                                         Clerk, U.S. Bankruptcy Court
        Case 2:19-bk-50766             Doc 9 Filed 02/15/19 Entered 02/16/19 00:26:24                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                 Southern District of Ohio
In re:                                                                                                     Case No. 19-50766-jeh
Exceptional Innovation, Inc.                                                                               Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0648-2                  User: poseyd                       Page 1 of 1                          Date Rcvd: Feb 13, 2019
                                      Form ID: a0trjud                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 15, 2019.
db             +Exceptional Innovation, Inc.,   480 Olde Worthington Rd., Suite 350,
                 Westerville, OH 43082-7067

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 13, 2019 at the address(es) listed below:
              Asst US Trustee (Col)    ustpregion09.cb.ecf@usdoj.gov
              Christal L Caudill    trusteepleadings@caudill-law.com, ccaudill@ecf.epiqsystems.com
              J Matthew Fisher   on behalf of Debtor    Exceptional Innovation, Inc. fisher@aksnlaw.com,
               doan@aksnlaw.com
                                                                                             TOTAL: 3
